Order reversed on the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event. Memorandum: The cause of action arose in Cortland county and despite technical defects in the papers, we think it is sufficiently shown that the convenience of witnesses will be promoted by changing the place of trial to Cortland county. All concur. (The order denied a motion to change the place of trial.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.